        Case 1:17-cv-05543-WHP Document 166 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 OKLAHOMA FIREFIGHTERS PENSION                    :
 AND RETIREMENT SYSTEM,                           :
 Individually and on Behalf of All Others         :
 Similarly Situated,                              :
                                                  :     17cv5543
                               Plaintiff,         :
                                                  :     SUPPLEMENTAL ORDER
                -against-                         :
                                                  :
 LEXMARK INTERNATIONAL, INC.,                     :
 PAUL A. ROOKE, DAVID REEDER, and                 :
 GARY STROMQUIST,                                 :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               The Clerk of Court is directed to pay the Settlement Fund to Oklahoma Firefighters

v Lexmark International Fund from the CRIS account, plus any accrued interest on that amount

(less a deduction from the interest income on the CRIS investment, as authorized by the Judicial

Conference of the United States and set by the Director of the Administrative Office).

Dated: March 19, 2021
       New York, New York
